DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 16/808,972 (“’972 Reissue Application” or “instant application”), having a filing date of 4 March 2020.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a continuation reissue of U.S. Patent 9,908,488 (“’488 Patent”) titled “WIRELESS ELECTRICAL INTERFACE SYSTEM”, which issued on 6 March 2018 with claims 1-11 (“issued claims”).  The application resulting in the ‘488 Patent was filed on 7 April 2016 and assigned U.S. patent application number 15/092,614 (“’614 Application”).  The parent reissue application number is 16/806,642, filed on 2 March 2020.  

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘488 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘614 Application claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Application 62/143,693, filed 6 April 2015.
However, under the provisions of 35 U.S.C. § 119(e), in order to claim benefit to a prior-filed provisional application, the subsequent non-provisional application must be filed not later than twelve months after the filing date of the provisional application.  See 37 C.F.R. § 1.78.
In this case, the filing date of the subsequent utility application was more than twelve months after the filing date of the provisional application.  Therefore, utility application 15/092,614 is not entitled to priority under 35 U.S.C. § 119(e) to the date of U.S. Provisional Application 62/143,693, because that application became abandoned as of 6 April 2016.
The ‘614 Application is therefore entitled only to a priority date of 7 April 2016, the date on which the application was filed.

As a reissue application, the instant application is entitled to the priority date of the ’488 Patent, the patent being reissued.  


Because the effective filing date of the instant application is on or after March 16, 2013, the earlier ‘First to Invent’ provisions do not apply.  Instead, the AIA  First Inventor to File (“AIA -FITF”) provisions will apply. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instances where applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner 

Additionally, upon review of the pending claims, the examiner finds several instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
a first wireless microprocessor (MCU) that wirelessly transmits a command (claim 12), establishes unidirectional control over the second wireless MCU (claim 13), and coordinates communications within a wireless network (claim 14); and
a second wireless MCU that wirelessly receives the command (claim 12), disables the vehicle’s starter system by removing a digital voltage (claim 17), and enables the vehicle’s starter system by applying a digital voltage (claim 18).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The claimed ‘first wireless microprocessor (MCU)’ that wirelessly transmits a command is interpreted by the Office as corresponding to a wireless transceiver. 
The claimed ‘first wireless microprocessor (MCU) that establishes unidirectional control over the second wireless MCU’ is interpreted as corresponding to the ultra-low multiplatform wireless microcontroller (IIMCU) 101 illustrated in Fig. 4, executing 
The claimed ‘first wireless microprocessor (MCU) that coordinates communication within a wireless network’ is interpreted as corresponding to the ultra-low power multiplatform wireless microcontroller (IIMCU) 101 illustrated in Fig. 4, executing instructions to receive and forward communications amongst slave devices in a piconet, as described at col. 5, line 56 through col. 6, line 7 et seq.
The claimed ‘second wireless MCU for receiving a command’ is interpreted by the Office as corresponding to a wireless transceiver. 
The claimed ‘second wireless MCU for enabling/disabling the vehicle’s starter system’ is interpreted by the Office as corresponding to the ultra-low power multiplatform wireless microcontroller (IIMCU) 301 illustrated in drawing Fig. 5, and executing software instructions performing the algorithm discussed at col. 8, line 65 through col. 9, line 14, and illustrated in the lower half of the flowchart of Fig. 7:


    PNG
    media_image1.png
    371
    551
    media_image1.png
    Greyscale


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

V. Applicant’s Response
Applicant filed a response (“Response”) on filed 19 November 2021.  The response has been entered into the record and considered.
In the response, Applicant has submitted a new reissue declaration, and amended the specification and claims.  Claim 12 was amended, and new claims 13-31 were added.  Claims 1-11 had been previously canceled.  Claims 12-31 are now pending in the application.
The amendment to the specification is acknowledged and has been entered.

VI. Response to Arguments
The Response included a number of arguments.  They are addressed in turn below.

Reissue Declaration
Applicant argues that the newly submitted reissue declaration resolves the issue with the originally filed reissue declaration.
Although the new reissue declaration states that the error involved failing to claim the invention as broadly as the inventors had the right to claim, the Office notes that the newly presented independent claims are actually narrower in scope than the 
The pending claim rejections under 35 U.S.C. § 251 are therefore maintained.

Double Patenting
Applicant has declined to address the pending double patenting rejections in the current Response.  The double patent rejections have been reconsidered in light of the amended claims.

Claim Interpretation
Applicant argues that in view of the amendment to independent claim 12, the claim limitations therein do not invoke the provisions of 35 U.S.C. § 112(f).
The Office respectfully disagrees.
Amended claim 12 (as well as some dependent claims) includes a number of limitations that use non-structural terms in combination with functional language, therefore invoking § 112(f).
first wireless microprocessor (MCU)’ and ‘second wireless MCU’, while generally understood by a PHOSITA as embodying hardware, would not be understood as being by themselves capable of executing the associated claimed functions.  Therefore, these limitations invoke the provisions of 35 U.S.C. § 112(f).  See Section IV Claim Construction above.

VII. Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 19 November 2021.  The IDS has been received and entered into the record.
Since the IDS complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449.

VIII. Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR § 1.175 and MPEP § 1414) because of the following:
The error cited as supporting the instant reissue application is that the Applicant failed to claim the invention as broadly as they had the right to.  However, the Office notes that the newly presented claims are actually narrower in scope than the respective allowed independent claims, with the new claims incorporating numerous additional 

IX. Rejections under 35 U.S.C. § 251
Claims 12-31 are rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth above.  See 37 CFR § 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claims 12-31 are also rejected under 35 U.S.C. § 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
a housing encasing the crank relay and the second wireless MCU.
See written description rejection under 35 U.S.C. § 112(a) below.  See also MPEP § 1412.01.

X. Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12, 13, 15, 17, 18, 21, 22, 27, 28, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14, 17-19, 21, and 24-26 of copending Application No. 16/806,642 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are either anticipated by, or would have been obvious over, the reference claim(s).

Examined claim 13 and reference claim 17 are both directed to a BAIID system wherein the first wireless MCU/IIM established unidirectional control over the second wireless MCU/EIM via the wireless communication protocol.
Examined claim 15 and reference claim 13 are both directed to a BAIID system wherein the aftermarket electrical device is a BAIID device.
Examined claims 17 and 18 and reference claims 18 and 19 are directed to a BAIID system wherein the command is for enabling/disabling the vehicle’s starter system, and wherein the second wireless MCU/EIM enables/disables the vehicle’s starter system by applying/removing a digital voltage to an output pin connected to the crank relay to close/open a contact of the crank relay.
Examined claim 21 and reference claim 14 are both directed to a BAIID system wherein the IIM further includes a controller area network (CAN) transceiver that transfers information from the vehicle’s controller system to the first MCU of the IIM.

Examined claims 27 and 28 and reference claims 25 and 26 are directed to a method wherein the command is for enabling/disabling the vehicle’s starter system, and wherein the second wireless MCU/EIM enables/disables the vehicle’s starter system by applying/removing a digital voltage to an output pin connected to the crank relay to close/open a contact of the crank relay.
Examined claim 31 and reference claim 24 are both directed to a method wherein the IIM further includes a controller area network (CAN) transceiver that transfers information from the vehicle’s controller system to the first MCU of the IIM.



XI. Rejections Under 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.

Specifically, with respect to independent claims 12 and 22, both claims include reference to a housing that encases the crank relay and the second wireless MCU, but upon review of Applicant’s disclosure, no support for such a housing has been located.
Dependent claims 13-21 and 23-31 are likewise rejected.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 21 and 31 recite the limitation "the first MCU".  There is insufficient antecedent basis for this limitation in the claim.


XII. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-15, 17-25, and 27-31 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent 10,604,011 to DeVries et al. (“DeVries”) in view of U.S. Pregrant Publication 2005/0033483 to Simon et al. (“Simon”).


Regarding claim 12, DeVries teaches a breath alcohol ignition interlock device (BAIID) system substantially as claimed, comprising:
a) an aftermarket electrical device (see detection unit 330, Fig. 3; see also disclosure that detection unit 330 includes a fuel cell or other detection element operable to detect the presence and/or level of intoxicant, col. 7, lines 29-32 et seq.);
an internal interface module (IIM) (see control module 328, Fig. 3) coupled to the aftermarket electrical device (see connection 348, Fig. 3) and mounted within a vehicle’s cabin (see disclosure that control module 328 is connected to ODBII connector 102, which located within the dashboard [i.e., within the vehicle’s cabin], col. 5, lines 18-29 and col. 7, lines 41-48 et seq.), the IIM physically separate from the aftermarket device (see disclosure that the control module 328 and detection unit 330 can be implemented as separate items, col. 9, lines 29-32 et seq.), the IIM including:
i) an electronic circuit that is directly connected to the vehicle’s on board diagnostics II (OBDII) port (see connection between control module 328 and vehicle 302 via OBDII interface 332 and OBDII Diagnostic Connector 308, and further connection to the vehicle’s control systems ECU 310, BCM 312, and ECM 314, Fig. 3 et seq.; see also disclosure that the OBDII port provides access to various systems within the vehicle, such as to control systems such as the fuel pump or starter, or to monitor systems such as the speed or mileage of the vehicle, col. 5, lines 30-39 et seq.); and
ii) a first wireless microcontroller (MCU) (see collectively processor 334 and Bluetooth communications module 338, Fig. 3) that wirelessly transmits, via a wireless communications protocol, a command for enabling or disabling the vehicle’s starter system (see disclosure that if the user’s breath does not pass the test, the control module selectively restricts operation of the vehicle, by putting Bluetooth relay 306 into a deactivated mode such that it does not function as a normal relay; col. 8, lines 56-63; see also disclosure that the control module sends a code to Bluetooth relay 306 to enable or disable normal relay operations, depending upon whether it determines that the driver is intoxicated, col. 12, lines 32-39 et seq.); 
and
c) an external interface module (EIM) (see Bluetooth relay 306, Fig. 3), including:
i) a crank relay that is electrically connected to the vehicle’s starter system via at least one direct electrical connection with the vehicle’s engine/trunk compartment fuse box (see illustration of 30A Micro Relay 514, Fig. 5B; see also illustration that Bluetooth relay 306 is connected to starter 326, Fig. 3 et seq.; see also disclosure that the relay can control the operation of automotive systems such as the starter, fuel pump, or ignition, col. 13, lines 56-62 et seq.);
a second wireless MCU (see Bluetooth receiver/processor 516 connected to 30A Micro Relay 514, Fig. 5B) that wirelessly receives, via the wireless communications protocol, the command from the first wireless MCU and based thereon to enable or disable the vehicle’s starter system (see disclosure that the control module sends a code to Bluetooth relay 306 to enable or disable normal relay operations, depending upon whether it determines that the driver is intoxicated, col. 12, lines 32-39 et seq.; see also disclosure that Bluetooth Relay 502 communicates with external devices such as control module 328 using Bluetooth radio communications, and to selectively break the external pin connections to coil 510 depending upon the signal received from the control module, Fig. 5A and col. 11, lines 6-18 et seq.); and
iii) a housing encasing the crank relay and the second wireless MCU (see disclosure of Bluetooth relay 306, which encases Bluetooth receiver/processor 516 [i.e., the second wireless MCU] and Micro Relay 514 [i.e., the crank relay], and which can be installed by removing the standard relay from the vehicle and replacing it with the Bluetooth relay which closely resembles the standard relay, Fig. 5B, col. 7, line 58 through col. 8, line 5, and col. 10, lines 15-27 et seq.); and
the wireless microprocessor of the IIM and the wireless microprocessor of the EIM form a piconet (see disclosure that control module 328 and Bluetooth relay 306 communicate via a Bluetooth network, Fig. 3 and col. 8, lines 12-21 et seq.; the Office additionally notes that a piconet is, by definition, “a network of devices connected using Bluetooth technology”12, which is what DeVries discloses).

DeVries does not explicitly teach a BAIID system wherein the EIM is located outside the vehicle’s cabin and mounted inside the vehicle’s engine/trunk compartment.

Simon, however, teaches a vehicle disablement device whereby the starter relay is located outside the vehicle’s cabin and mounted inside the vehicle’s engine/trunk compartment (see disclosure that the starter relay can be found inside the vehicle power control panel, and that the vehicle power control panel can be located under the hood of the vehicle, paragraph [0021]).


This is further supported by Ruelas, which discloses that “The ignition relay is one of the most important electronic relays found on modern vehicles.  It is usually located in the fuse and relay panel beneath the hood, and is responsible for providing power to the vehicle’s ignition system, and some of the fuel system’s components.”3


With respect to claim 13, DeVries additionally teaches a BAIID system wherein the first wireless MCU establishes unidirectional control over the second wireless MCU via the wireless communication protocol (see disclosure that the control module 

With respect to claim 14, DeVries additionally teaches a BAIID system wherein the aftermarket electrical device is wirelessly connected to the IIM, and the first wireless MCU coordinates communications within a wireless network formed by the first wireless MCU, the second wireless MCU, and the aftermarket electrical device (see disclosure that the control module, Bluetooth relay, and detection unit may be connected via a variety of network connections, including via a Bluetooth network, col. 10, lines 28-58 et seq.).

With respect to claim 15, DeVries additionally teaches a BAIID system wherein the aftermarket electrical device is a BAIID device (see broad discussion of BAIID devices, col. 1, line 19 through col. 2, line 26 et seq.; see also detection unit 330, Fig. 3; see also disclosure that detection unit 330 includes a fuel cell or other detection element operable to detect the presence and/or level of intoxicant, col. 7, lines 29-32 et seq.).

With respect to claim 17, DeVries additionally teaches a BAIID system wherein the command is for disabling the vehicle’s starter system, and wherein the second wireless MCU disables the vehicle’s starter system by removing the digital voltage to an output pin connected to the crank relay to open a contact of the crank relay (see disclosure that the control module sends a code to Bluetooth relay 306 to enable or disable normal relay operations, depending upon whether it determines that the driver is intoxicated, col. 12, lines 32-39 et seq.; see also disclosure that Bluetooth Relay 502 communicates with external devices such as control module 328 using Bluetooth radio communications, and to selectively break the external pin connections to coil 510 depending upon the signal received from the control module, Fig. 5A and col. 11, lines 6-18 et seq.).

With respect to claim 18, DeVries additionally teaches a BAIID system wherein the command is for enabling the vehicle’s starter system, and wherein the second wireless MCU enables the vehicle’s starter system by applying the digital voltage to an output pin connected to the crank relay to close a contact of the crank relay (see disclosure that the control module sends a code to Bluetooth relay 306 to enable or disable normal relay operations, depending upon whether it determines that the driver is intoxicated, col. 12, lines 32-39 et seq.; see also disclosure that Bluetooth Relay 502 communicates with external devices such as control module 328 using Bluetooth radio communications, and to selectively break the external pin connections to coil 510 

With respect to claim 19, DeVries additionally teaches a BAIID system wherein the aftermarket electrical device includes a starter immobilizer circuit (see disclosure that if the detection element detects a level of intoxicant that exceeds a threshold, the vehicle is brought to a disabled state such as by controlling the Bluetooth relay to bring an automotive system, such as the starter, fuel pump, or ignition, to an inoperable state, such that the vehicle will not start or run, col. 13, lines 45-62 et seq.).

With respect to claim 20, DeVries additionally teaches a BAIID system wherein the EIM and the vehicle’s engine/trunk compartment fuse box are connected through an insulated multi-conductor electrical wire terminated with a piggy-back fuse, the piggy-back fuse inserted into the vehicle’s engine/trunk compartment fuse box (see disclosure that the Bluetooth relay is installed in the vehicle by removing one of the standard relays and replacing it with the Bluetooth relay, col. 7, line 57 through col. 8, line 5 et seq.; the Office notes that this is analogous to Applicant’s disclosure that the piggy-back fuse “enable[s] an aftermarket electrical device to be electrically added to 

With respect to claim 21, DeVries additionally teaches a BAIID system wherein the IIM includes a controller area network (CAN) transceiver that transfers information from the vehicle’s control system to the first MCU of the IIM (see ODBII interface 332 connected between ODBII diagnostic connector 308 of the vehicle and processor 334 of the control module, Fig. 3, as well as disclosure that the OBDII Interface communicates with the vehicle, col. 7, lines 17-19 et seq.).


With respect to claim 22, DeVries teaches a method substantially as claimed, comprising:
a) transmitting, via a wireless communication protocol by a first wireless microcontroller (MCU) of an internal interface module (IIM), a command for enabling or disabling the vehicle’s starter system (see disclosure that if the user’s breath does not pass the test, the control module selectively restricts operation of the vehicle, by putting Bluetooth relay 306 into a deactivated mode such that it does not function as a normal relay; col. 8, the IIM (see control module 328, Fig. 3) is coupled to the aftermarket electrical device (see connection 348, Fig. 3) and mounted within a vehicle’s cabin (see disclosure that control module 328 is connected to ODBII connector 102, which located within the dashboard [i.e., within the vehicle’s cabin], col. 5, lines 18-29 and col. 7, lines 41-48 et seq.), the IIM physically separate from the aftermarket device (see disclosure that the control module 328 and detection unit 330 can be implemented as separate items, col. 9, lines 29-32 et seq.), and wherein the IIM further includes an electronic circuit that is directly connected to the vehicle’s on board diagnostics II (OBDII) port (see connection between control module 328 and vehicle 302 via OBDII interface 332 and OBDII Diagnostic Connector 308, and further connection to the vehicle’s control systems ECU 310, BCM 312, and ECM 314, Fig. 3 et seq.; see also disclosure that the OBDII port provides access to various systems within the vehicle, such as to control systems such as the fuel pump or starter, or to monitor systems such as the speed or mileage of the vehicle, col. 5, lines 30-39 et seq.);
receiving, via the wireless communications protocol by a second wireless MCU of an external interface mod (EIM), the command from the first wireless MCU and based thereon to enable or disable the vehicle’s starter system (see disclosure that the control module sends a code to Bluetooth relay 306 to enable or disable normal relay operations, depending upon whether it determines that the driver is intoxicated, col. 12, lines 32-39 et seq.; see also disclosure that Bluetooth Relay 502 communicates with external devices such as control module 328 using Bluetooth radio communications, and to selectively break the external pin connections to coil 510 depending upon the signal received from the control module, Fig. 5A and col. 11, lines 6-18 et seq.); and
c) wherein the EIM includes a crank relay that is electrically connected to the vehicle’s starter system via at least one direct electrical connection with the vehicle’s engine/trunk compartment fuse box (see illustration of 30A Micro Relay 514, Fig. 5B; see also illustration that Bluetooth relay 306 is connected to starter 326, Fig. 3 et seq.; see also disclosure that the relay can control the operation of automotive systems such as the starter, fuel pump, or ignition, col. 13, lines 56-62 et seq.; see also output from Bluetooth receiver/processor 516 connected to 30A Micro Relay 514, Fig. 5B:

    PNG
    media_image2.png
    242
    630
    media_image2.png
    Greyscale
), wherein the EIM further includes a housing encasing the crank relay and the second wireless MCU (see disclosure of Bluetooth relay 306, which encases Bluetooth receiver/processor 516 [i.e., the second wireless MCU] and Micro Relay 514 [i.e., the crank relay], and which can be installed by removing the standard relay from the vehicle and replacing it with the Bluetooth relay which closely resembles the standard relay, Fig. 5B, col. 7, line 58 through col. 8, line 5, and col. 10, lines 15-27 et seq.), and wherein the wireless microprocessor of the IIM and the wireless microprocessor of the EIM form a piconet (see disclosure that control module 328 and Bluetooth relay 306 communicate via a Bluetooth network, Fig. 3 and col. 8, lines 12-21 et seq.; the Office additionally notes that a piconet is, by 45, which is what DeVries discloses).

DeVries does not explicitly teach a BAIID system wherein the EIM is located outside the vehicle’s cabin and mounted inside the vehicle’s engine/trunk compartment.

Simon, however, teaches a vehicle disablement device whereby the starter relay is located outside the vehicle’s cabin and mounted inside the vehicle’s engine/trunk compartment (see disclosure that the starter relay can be found inside the vehicle power control panel, and that the vehicle power control panel can be located under the hood of the vehicle, paragraph [0021]).

It would have been obvious to an ordinary artisan at the time of the invention to locate the starter relay inside the vehicle’s engine/trunk compartment, based upon simple design choice (see disclosure that the vehicle power control panel can be located under the hood of the vehicle or inside the vehicle, depending upon the particular design of the vehicle, paragraph [0021]), and because a POSITA would have recognized 
This is further supported by Ruelas, which discloses that “The ignition relay is one of the most important electronic relays found on modern vehicles.  It is usually located in the fuse and relay panel beneath the hood, and is responsible for providing power to the vehicle’s ignition system, and some of the fuel system’s components.”6


With respect to claim 23, DeVries additionally teaches a method wherein the first wireless MCU establishes unidirectional control over the second wireless MCU via the wireless communication protocol (see disclosure that the control module [i.e., the first wireless MCU] is operable to control the relay [i.e., the second wireless MCU] to selectively restrict operation of the vehicle, col. 2, lines 37-40 et seq.).

With respect to claim 24, DeVries additionally teaches a method wherein the aftermarket electrical device is wirelessly connected to the IIM, and the first wireless MCU coordinates communications within a wireless network formed by the first wireless MCU, the second wireless MCU, and the aftermarket electrical device (see disclosure that the control module, Bluetooth relay, and detection unit may be connected via a variety of network connections, including via a Bluetooth network, col. 10, lines 28-58 et seq.).

With respect to claim 25, DeVries additionally teaches a method wherein the aftermarket electrical device is a BAIID device (see broad discussion of BAIID devices, col. 1, line 19 through col. 2, line 26 et seq.; see also detection unit 330, Fig. 3; see also disclosure that detection unit 330 includes a fuel cell or other detection element operable to detect the presence and/or level of intoxicant, col. 7, lines 29-32 et seq.).

With respect to claim 27, DeVries additionally teaches a method wherein the command is for disabling the vehicle’s starter system, and wherein the second wireless MCU disables the vehicle’s starter system by removing the digital voltage to an output pin connected to the crank relay to open a contact of the crank relay (see disclosure that the control module sends a code to Bluetooth relay 306 to enable or disable normal relay operations, depending upon whether it determines that the driver is intoxicated, col. 12, lines 32-39 et seq.; see also disclosure that Bluetooth Relay 502 communicates with external devices such as control module 328 using Bluetooth radio 

With respect to claim 28, DeVries additionally teaches a method wherein the command is for enabling the vehicle’s starter system, and wherein the second wireless MCU enables the vehicle’s starter system by applying the digital voltage to an output pin connected to the crank relay to close a contact of the crank relay (see disclosure that the control module sends a code to Bluetooth relay 306 to enable or disable normal relay operations, depending upon whether it determines that the driver is intoxicated, col. 12, lines 32-39 et seq.; see also disclosure that Bluetooth Relay 502 communicates with external devices such as control module 328 using Bluetooth radio communications, and to selectively break the external pin connections to coil 510 depending upon the signal received from the control module, Fig. 5A and col. 11, lines 6-18 et seq.).

With respect to claim 29, DeVries additionally teaches a method wherein the aftermarket electrical device includes a starter immobilizer circuit (see disclosure that if the detection element detects a level of intoxicant that exceeds a threshold, the vehicle 

With respect to claim 30, DeVries additionally teaches a method wherein the EIM and the vehicle’s engine/trunk compartment fuse box are connected through an insulated multi-conductor electrical wire terminated with a piggy-back fuse, the piggy-back fuse inserted into the vehicle’s engine/trunk compartment fuse box (see disclosure that the Bluetooth relay is installed in the vehicle by removing one of the standard relays and replacing it with the Bluetooth relay, col. 7, line 57 through col. 8, line 5 et seq.; the Office notes that this is analogous to Applicant’s disclosure that the piggy-back fuse “enable[s] an aftermarket electrical device to be electrically added to the fuse block within the fuse box without modification to the vehicle’s electrical system wiring” at col. 3, lines 38-42).

With respect to claim 31, DeVries additionally teaches a method wherein the IIM includes a controller area network (CAN) transceiver that transfers information from the vehicle’s control system to the first MCU of the IIM (see ODBII interface 332 connected between ODBII diagnostic connector 308 of the vehicle and processor 334 of 


XIII. Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Specifically, U.S. Patent 10,328,800, issued to Connerty et al. and having a priority date prior to that of the instant reissue application, teaches a vehicle interlock system including a gas sampler device including a wireless communication subsystem, and an interlock device having a second wireless communication subsystem and a starter relay which is disabled in response to an unsatisfactory breath sample received by the gas sample device.  Some or all of the control and analysis communications may be exchanged over the wireless communications medium.
U.S. Patent 7,934,577, issued to Walter et al. and having a priority date prior to that of the instant reissue application, teaches a breath alcohol test device including a handheld unit for gathering initial breath data, a relay box that relays the breath data from the handheld unit to a command station, wherein the communication between the handheld unit and the relay box is via a Bluetooth wireless data link (see col. 3, lines 17-24 and col. 12, lines 1-3 et seq.).

In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘488 Patent.  Applicants 

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '488 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571) 272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.




/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                          


Conferees:

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992

lsw
27 December 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 http://techopedia.com/definition/5081/piconet
        2 http://en.wikipedia.org/wiki/Piconet
        3 Ruelas, Eduardo, “Symptoms of a Bad or Failing Ignition Relay”, yourmechanic.com, downloaded from https://www.yourmechanic.com/article/symptoms-of-a-bad-or-failing-ignition-relay, 11 January 2016.
        4 http://techopedia.com/definition/5081/piconet
        5 http://en.wikipedia.org/wiki/Piconet
        6 Ruelas, Eduardo, “Symptoms of a Bad or Failing Ignition Relay”, yourmechanic.com, downloaded from https://www.yourmechanic.com/article/symptoms-of-a-bad-or-failing-ignition-relay, 11 January 2016.